Case 5:20-cv-05058-LLP Document 34 Filed 07/08/21 Page 1 of 4 PagelD #: 218

UNITED STATES DISTRICT COURT
DISTRICT OF SOUTH DAKOTA
WESTERN DIVISION

ROSEBUD SIOUX TRIBE and their
members, OGALALA SIOUX TRIBE
and their members, LAKOTA
PEOPLE’S LAW PROJECT, Kimberly
Dillon, and Hoksila White Mountain, Case No. 5:20-cv-05058-LLP
Plaintiffs,

v.
MOTION FOR ADMISSION

STEVE BARNETT, in his official PRO HAC VICE
capacity as Secretary of State for the
State of South Dakota and Chairperson
of the South Dakota State Board of
Elections; LAURIE GILL, in her official
capacity as Cabinet Secretary for the
South Dakota Department of Social
Services; MARCIA HULTMAN, in her
official capacity as Cabinet Secretary for
the South Dakota Department of Labor
and Regulation; and CRAIG PRICE, in
his official capacity as Cabinet Secretary
for the South Dakota Department of
Public Safety,

Nee ee ee ee ee ee ee” ee” ee” ee ee

Defendants.

Statement of Movant
I, Terry Pechota, an active member of the Bar of the U.S. District Court for the District of
South Dakota, request that this Court admit pro hac vice Samantha B. Kelty, who will be counsel

for the Plaintiffs in the case listed above. I have confirmed that Samantha B. Kelty is a member in
Case 5:20-cv-05058-LLP Document 34 Filed 07/08/21 Page 2 of 4 PagelD #: 219

good standing of the U.S. District Court for the District of Arizona. I am aware of Local Rule 83.2

(E) regarding the appearance of attorneys pro hac vice.
Date:_July 8, 2021 Signature: x Pe Fe
Terry P ta

Statement of Proposed Admitee

I, Samantha B. Kelty, am currently a member in good standing of the U.S. District Court
for the District of Arizona. I am also a member in good standing of the highest courts of the states
of Arizona and Texas, as well as the Ninth Circuit Court of Appeals and United States Supreme
Court, but am not admitted to the South Dakota Bar. I am aware of Local Rule 83.2 (E) regarding
the appearance of attorneys pro hac vice and understand that local counsel must sign and file all
documents, and must continue in the case unless another attorney admitted to practice in this court
is substituted. I understand that I will receive notice electronically and that it is my responsibility

to keep my electronic mail address(es) current.

 

First/Middle/Last Name: Samantha Blencke Kelty

 

Primary E-mail Address: kelty@narf.org

 

Other E-mail Address to be | sdjacket@narf.org

 

 

 

 

notified:

Telephone Number: (202) 785-4166

Fax Number: (202) 822-0068

Firm Name: Native American Rights Fund

Firm Address: 1514 P St, NW, Suite D, Washington, D.C. 20005

 

Bar Admission Numbers: AZ# 024110 TX#24085074

 

 

 

 
 

Case 5:20-cv-05058-LLP Document 34 Filed 07/08/21 Page 3 of 4 PagelD #: 220

I will review and abide by the Local Rules of Practice for the District of South Dakota,
General Orders, Administrative Procedures, and all technical and procedural requirements. These
documents and current system requirements can be found on the Court's web site located at

http://www.sdd.uscourts. gov.

I understand that I will receive notice electronically of all non-sealed documents and that it is

my responsibility to keep my electronic mail address(es) current.

Date: July 8, 2021 Signature: Ni

Samantha Kelty
Case 5:20-cv-05058-LLP Document 34 Filed 07/08/21 Page 4 of 4 PagelD #: 221

CERTIFICATE OF SERVICE
I hereby certify that on this 8th day of July, 2021, I filed the above document with the

Court’s CM/ECF system, which provided notice of this filing by e-mail to all counsel of record.

/s/ Terry L. Pechota
Terry L. Pechota
